DETAILED ACTION
Claims 1-12 are presented for examination.
Claims 1, 3, 5, 7, 9, and 11 have been amended.
This office action is in response to the amendment submitted under the After Final Consideration Program 2.0 on 25-FEB-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Claim Objections
Applicant’s arguments with respect to the Claim Objections have been fully considered and are persuasive per amendment correcting the objected variable notations. The objection of Claims 1, 3, 5, 7, 9, and 11 has been withdrawn. 

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 USC § 112 have been fully considered and are persuasive per amendment defining the undefined variables. The rejection of 35 USC § 112 has been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:



However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation and limitation as set forth in Claims 1, 5, and 9, specifically

The following is a statement of reasons for the indication of allowable subject matter:

the EV model provides load demand of each EV in time domain in terms of the SOC of the battery for a corresponding EV for a corresponding time window among the regular time windows, wherein the SOC is estimated based on the velocity and the acceleration of the corresponding EV for the corresponding time window and the EV model computes a new SOC (t+δ) depending on energy spent over [t, t+δ];
aggregating the computed the load demand, in terms of the SOC, of each EV in time domain and space domain to create a temporal-spatial impact of the load demand by the plurality of EVs on the electric grid for the ROI (306), wherein the EVLD model utilizes a mechanical model to compute a mechanical power (PM(t)) from the velocity and the acceleration of each EV and translating the mechanical power (PM(t)) to an equivalent electrical power (PE(t)) by an efficiency function η (v, a) as PE(t) = PM(t) / η(v, a), wherein v denotes the velocity and a denotes the acceleration.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127